___________

                                      No. 95-1497
                                      ___________

United States of America,                   *
                                            *
                Appellee,                   *
                                            * Appeal from the United States
     v.                                     * District Court for the
                                            * Eastern District of Missouri.
Shawn Burrell, also known as                *
Shane Bunnell,                              *        [UNPUBLISHED]
                                            *
                Appellant.                  *
                                      ___________

                        Submitted:    November 7, 1995

                             Filed:   December 14, 1995
                                      ___________

Before FAGG, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                               ___________

PER CURIAM.

     Shawn Burrell pleaded guilty to conspiring to distribute and to
possess with intent to distribute cocaine and cocaine base (crack), in
violation of 21 U.S.C. §§ 841(a)(1) and 846.        The district court1 sentenced
Burrell to 156 months imprisonment and five years supervised release.         He
appeals his sentence, and we affirm.


     At sentencing, Burrell argued that he was entitled to a minor-
participant reduction under U.S.S.G. § 3B1.2, because he acted merely as
a "temporary assistant" in the offense.        The district court disagreed and
refused to grant the reduction.           Burrell argues that this refusal was
error.       The presentence report (PSR)




         1
       The HONORABLE STEPHEN N. LIMBAUGH, United States District
Judge for the Eastern District of Missouri.
indicates that Burrell's role in the conspiracy was to hold the narcotics
and distribute them, and that he was an active participant.                 We also note
that the district court calculated Burrell's base offense level based only
on   the   quantity   of    crack   and    cocaine   he   was    carrying   when     he   was
apprehended by authorities.         We see no clear error in the district court's
denial of the section 3B1.2 reduction.            See United States v. Rayner, 2 F.3d
286, 288 (8th Cir. 1993) (standard of review); United States v. Lampkins,
47 F.3d 175, 180-81 (7th Cir.), cert. denied, 115 S. Ct. 1440, 1810 (1995);
United States v. Abanatha, 999 F.2d 1246, 1250 (8th Cir. 1993), cert
denied, 114 S. Ct. 1549 (1994).


      Burrell   also       argues   that   his    criminal      history   category    over-
represented the seriousness of his past criminal conduct, and that the
district court therefore erred in refusing to depart downward at sentencing
under U.S.S.G. § 4A1.3.        Because the record shows the court was aware of
its authority to depart downward under section 4A1.3, its discretionary
decision not to do so is unreviewable.            See United States v. Hall, 7 F.3d
1394, 1396 (8th Cir. 1993).


      Accordingly, we affirm.


      A true copy.


            Attest:


                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                            -2-